We think that the judgment appealed from should be reversed. We are of opinion that it was reversible error for the learned trial court to receive in evidence, over objection and exception, the findings of the jury in the former lunacy proceeding, and the order confirming them, inasmuch as said findings and order had been rendered absolutely inoperative by the entry of the order vacating the same and directing a new trial in said proceeding. We think that under the circumstances of this case it would be advisable that either party should apply at Special Term for an order directing the framing of issues for a trial by jury. Judgment reversed and new trial granted, costs to abide the final award of costs. Jenks, P. J., Burr, Thomas, Carr and Rich, JJ., concurred.